Citation Nr: 9926669	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 until 
September 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of January 1996 from the Wichita, Kansas Regional 
Office (RO) which denied service connection for PTSD.

This case was remanded by a decision of the Board dated in 
July 1997 and is once again before a signatory Member for 
appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran engaged in combat activity with the enemy 
during service.

3.  The veteran's claimed traumatic stressors in service are 
consistent with the circumstances and conditions of the 
veteran's combat service.

4.  Competent clinical evidence of record provides a 
diagnosis of PTSD related to claimed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998); 64 
Fed.Reg. 32807 - 32808 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim has been determined to be well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented a claim which is plausible.  The 
Board is also satisfied that that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Factual Background

Service personnel records show that the veteran served aboard 
the U.S.S. Dennis Buckley from February 1969 until April 
1970, on the U.S.S. Anderson from April 1970 until September 
1971 and on the U.S.S. Wilson from March 1972 until September 
1972.  His DD-214 indicates that he had a military 
occupational specialty consistent with a civilian occupation 
of ordnance mechanics.  The appellant was awarded citations 
which included the National Defense Service Medal, the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, and the Vietnam Service Medal with one Bronze Star.  
His DD Form 214 does not indicate that he received any awards 
for valor, or that he was awarded any medals indicative of 
combat service.  

Service administrative documentation reflects that the 
veteran was declared to be a deserter for an unauthorized 
absence between November 29, 1971 and January 24, 1972.  He 
was confined to the brig pending disciplinary action between 
January 25, 1972 and February 2, 1972, and from February 14 - 
29, 1972 following summary court-martial.  It is also shown 
that he had an unauthorized absence on April 21, 1970 for 
which he was placed in legal hold.  

The veteran's service medical records are negative for 
complaints, symptoms or findings pertaining to psychiatric 
symptomatology.  Upon examination in September 1972 for 
discharge from active duty, his psychiatric status was 
evaluated as normal. 

The post-service record contains a VA hospital discharge 
summary of an admission between February and May 1995 where 
it was noted that the veteran had been referred by the PTSD 
clinical team at that facility.  A comprehensive personal and 
background history was elicited, to include an admission that 
he had had disciplinary problems ("I was a rebel.") and 
alcohol use in high school.  The veteran stated that 
following graduation, he had enlisted into the Navy and 
volunteered to go to Vietnam where he served for three tours 
of duty.  He related that while on board the USS Buckley, he 
was a gunner's mate and helped to train South Vietnamese 
soldiers on weapons, and helped search for downed planes, 
perform search and seizures, and worked supplies.  The 
appellant said that he had the same job for six to seven 
months while serving aboard the USS Anderson.  He related 
that during that time he was fined and reduced in rank for 
drinking on duty, was court-martialled for desertion for 
being AWOL for 59 days, served 30 days in the brig and was 
busted in rank again before being transferred to the USS 
Wilson where he indicated he arrived in handcuffs.  

The veteran recounted that while serving aboard the Wilson, 
the crew had orders to "take out an ammunition dump" and 
that the Anderson was with them.  He said that they sailed 
into a trap and that they fired nonstop "until the gun 
turned red and the barrel warped with powder stuck in it."  
He related that the Anderson took a direct hit and that 
seventeen men died, all of whom he knew because it was "my 
crew."  It was noted that the appellant was tearful at that 
point.  He stated that he had dreams about the incident and 
did everything he could to stop thinking about it.  He said 
that the crew was interrogated and quarantined because of 
that mission.  The appellant said that right after that 
event, his enlistment was almost over and that he started 
"doing drugs nonstop" because he didn't care anymore.  He 
said he later went to live in a commune and switched to LSD, 
peyote, mescaline and "speed."

The veteran related that he subsequently worked in a 
munitions plant and had problems with authority, to include 
being verbally abusive and threatening to a supervisor, and 
was fired.  He said that he had many other jobs "that pretty 
much went the same way."  The appellant stated that he began 
working with handicapped children at one point and carried a 
gun to work with him for reasons he did not know why.  He 
said that he engaged in a great deal of poaching but stopped 
carrying guns in 1980.  He indicated that he had sold 17 guns 
and now owned about 7 which were antiques and collectibles.  

The appellant related that he had had recurrent combat 
nightmares since tapering himself off drugs in about 1979.  
He said that he made an effort to avoid thoughts, feelings 
and activities, especially violent situations that reminded 
him of combat.  He indicated that since he had decreased his 
drinking, his intrusive thoughts had increased.  The veteran 
said that he felt detached from others and had had restricted 
range of affect, difficulty sleeping and concentrating, 
hypervigilance and physiologic reaction upon exposure to 
events that symbolized or resembled combat, including 
sweating, flushing and increased heart rate.  He related that 
he had been depressed a long time, had no interest in 
anything, frequently became tearful for no reason and had 
thoughts of suicide.  He stated that he had panic attacks 
with perceptual disturbance, usually in emergency situations.  
He identified himself as an alcoholic and said he could drink 
up to six quarts of beer per day.  He indicated that he had 
last had a drink ten months before.  He said that alcohol had 
impaired his relationship with his wife and children and had 
interfered with his jobs.  He related that his use of various 
drugs had ended in approximately 1985.  

A comprehensive mental status evaluation was conducted.  It 
was recorded that the appellant was begun on medication and 
placed in trauma groups where he did well in discussing his 
traumatizing memories.  It was noted that he and his wife met 
with the team psychologist for a few sessions but that this 
did not seem helpful to the veteran and was discontinued 
because he tended to focus on trauma and other issues 
regarding the unit.  It was reported that on group 
psychological testing, the veteran was determined to be 
depressed and anxious, obtained little pleasure from life and 
seemed to lack the energy to cope with day-to-day events.  It 
was observed that he tended to ruminate and brood, had 
difficulty letting things go, was hostile, had aggressive 
thoughts and impulses, and was irritable and resentful.  It 
was noted that he had a good deal of control issues, was 
introverted and withdrawn, avoided interpersonal 
relationships, was sensitive to the reactions of others and 
was easily angered and hurt.  Upon discharge from 
hospitalization, pertinent diagnoses of PTSD, chronic, 
severe; depressive disorder, not otherwise specified; panic 
disorder; alcohol abuse; and polysubstance abuse in remission 
were rendered on Axis I.  On Axis IV, the veteran's 
psychosocial and environmental problems were noted to be 
marital dysfunction, parental dysfunction, a daughter with 
multiple severe medical difficulties, and combat experiences 
in Vietnam leading to PTSD.  The examiner commented that the 
appellant's symptoms of PTSD were severe and precluded 
employment.  

A claim for service connection for PTSD was received in May 
1995.  Received in support of such were deck log records from 
the USS Wilson for August 1st, 3rd, and 23rd of 1972, and deck 
log information from the USS Anderson for August 25th 1972.  
It should be noted at this point that the veteran had been 
transferred from the USS Anderson in September 1971 and was 
not serving aboard that ship for the log book record date 
submitted.  It is shown that the Wilson engaged in 
hostilities on the days cited but suffered no casualties.  

The veteran presented testimony upon personal hearing on 
appeal in October 1991 and elaborated on a day of combat 
operations during a one month period in August 1972.  He 
stated that the USS Wilson, the USS Anderson and a third ship 
whose name he could not recall had orders to destroy an enemy 
ammunition dump.  He related that they entered the mission 
about 4:30 in the morning and later discovered that they were 
trapped and could not turn around.  The veteran stated that 
enemy guns were trained on them from all sides and that they 
sustained between 400 to 500 rounds of hostile file.  He 
recalled that during this time, he was mount captain and sat 
in a "bubble" engaging the enemy in fire and that his gun 
became hot and malfunctioned with a 72 pound projectile 
inside and a "sixty something black powder charge rammed 
halfway in the gun mount."  He stated that standard 
procedure at those times called for fire hoses and salt to 
cool the barrels off but that it was impossible at that time 
because of the shrapnel and air bursts all around them.  He 
related that in addition to the air bursts, they experienced 
secondary fires and explosions, tracers and splashes and said 
that there was shrapnel all over the deck.  It was reported 
that it was a very hectic morning and that the mission lasted 
45 minutes.  The veteran testified that he had later heard 
that one of the other ships had gotten hit and that he had 
found out from a friend 12 years later that 15 soldiers had 
been lost.  He related that he believed that the reason he 
did not receive the Combat Action Ribbon was because the 
ship's crew was interviewed after the incident and told to 
never say anything at all about the mission to anybody. 

Extensive VA clinic records during 1995 and 1996 show that 
the veteran received regular and continuing group and 
individual psychotherapy and was hospitalized for a period in 
September 1995 and between September and October 1996.  The 
primary diagnosis of PTSD was continued on those occasions.  

A letter dated in February 1998 was received from the 
Department of the Army, U.S. Armed Services Center for 
Research of Unit Records relaying that an enclosed history 
confirmed that both the USS Anderson and USS Wilson were 
involved in combat activity during the period of the 
veteran's Vietnam tours.  It was also noted that the U. S. 
Navy Awards Branch confirmed that the Wilson had received 
Combat Action Ribbons for dates in May 1968, June 1968 and 
November 1972.  The USS Wilson ship history confirmed that it 
was involved in a firing mission within 15 minutes of 
reporting for duty off the coast Vietnam on July 27, 1972 and 
that she received her first hostile fire on August 1, 1972.  
It was noted that the Wilson, in the company of the USS 
Robison and USS Hollister conducted a daylight raid against 
an enemy ammunition storage area and received in excess of 
500 rounds of hostile fire. 

Pursuant to Board remand of July 1997, the appellant was 
afforded a VA psychiatric examination for PTSD purposes in 
April 1998.  It was noted that the report was based on an 
incomplete psychiatric evaluation due to the veteran's 
failure to appear for a follow-up appointment, including 
psychological testing.  It was reported that the appellant 
called three days later and indicated that he had not kept 
the appointment for work-related reasons.  It was also noted 
that he subsequently failed to appear for scheduled group, 
individual and neuropsychological testing, and made no 
further attempts for explanation or rescheduling purposes. 

The examiner indicated that the veteran's claims folder had 
been reviewed, and a chronology of psychiatric treatment 
since January 1994 was recited.  It was reported that his 
most recent hospitalization had been from mid September 1997 
to October 1997 for symptoms of auditory hallucinations in 
the form of hearing his deceased mother calling his name and 
seeing spots before his eyes.  It was noted that he was also 
found to be seriously dehydrated with gastrointestinal 
problems.  The examiner related that the appellant was 
scheduled to have been transferred to a "Lodger Unit" 
because of overcrowding on the acute psychiatric ward, but 
that he had left without authorization for which he was given 
an irregular discharge.  It was noted that final diagnoses 
were chronic severe PTSD; bipolar disorder, depressed phase; 
and alcohol dependency.  It was reported that the appellant 
subsequently resumed his previous outpatient follow-up and 
that records revealed that he had remained generally unstable 
with episodic drinking since his wife divorced him in 
February 1997.  It was indicated that he was currently 
employed part-time at a service station which allowed him to 
essentially work alone with only casual contact with 
customers.  

The examiner reiterated and summarized a comprehensive 
background history of the veteran's life which has been 
detailed in this decision previously.  With respect to his 
stressor information, it was noted that it was documented 
that he was a crewman aboard two different destroyers that 
were involved in naval combat activity off the coast of 
Vietnam and exposed to hostile return fire by enemy shore-
based artillery.  It was reported that the veteran stated 
that he experienced survivor's guilt over the belief that his 
former ship (the USS Anderson) had sustained heavy casualties 
in an engagement after he was transferred to another 
destroyer because of misconduct.  It was noted that he 
recalled that the ship he was stationed aboard (the USS 
Wilson) was involved in the same engagement, but had escaped 
relatively unscathed.  The veteran said that it was only in 
the last year or so that he had learned that the USS Anderson 
had had no casualties in that action.  It was noted that the 
veteran's major traumatic event in Vietnam apparently 
remained undocumented.

During mental status examination, it was noted that the 
veteran described experiencing intrusive/obsessive thoughts 
of Vietnam and recurrent nightmares of combat events there.  
He related that it had gotten to the point that he did not 
care about what happened during his last six months in the 
Navy.  He indicated that he recalled engaging in behavior 
which invited charges of misconduct and imprisonment.  It was 
noted that his conflicts with authority and sense of 
alienation had persisted into civilian life.  He acknowledged 
that he had episodically resorted to alcohol for relief of 
chronic anxiety, depression and insomnia.  He indicated that 
he had plans to relocate which would allow him to live apart 
from other people. 

Upon responding to a request to describe in detail the 
linkage between the claimed stressors and the current 
symptoms and clinical findings, the examiner noted that the 
veteran's intrusive thoughts and recurrent nightmares were of 
traumatic experiences in or around Vietnam as described by 
him.  It was noted that although he had learned within the 
past year or two that there were no casualties among his 
former shipmates on the USS Anderson as he previously 
believed, he continued to be burdened by a sense of 
survivor's guilt with related chronic anxiety and depression.  
It was noted that the veteran reported that he was 
occasionally distracted in his attention and concentration on 
matters at hand by intrusive memories of Vietnam.  The 
examiner, indicated, however, that no such distractions were 
observed during the single interview which was not focused 
primarily on a mental status examination.  It was reported 
that the veteran manifested no inappropriate behavior during 
the evaluation, but that his wife had separated from him and 
later obtained a divorce after he threatened to shoot himself 
with a high-powered rifle before her and their eldest 
daughter.  The veteran stated that he remained subject to 
unpredictable panic attacks, but none were noted during the 
interview.  It was reported that he had a history of 
explosive temper outbursts and threatening inappropriate 
behavior.  He described chronic insomnia accentuated by 
recurrent nightmares of combat experiences in Vietnam. 

The examiner noted that he spoke with the veteran's ex-wife 
who indicated that he seldom talked about his war experiences 
during their 23 years of marriage except when he was 
drinking.  She indicated that the incidents described were 
always consistent and unchanging.  She related that it was 
her opinion that her former husband had never deliberately 
misrepresented facts or situations to her as best that she 
could determine, and that her reasons for divorcing him had 
been based primarily on his longstanding instability and 
sometimes threatening behavior.  Following psychiatric 
examination, pertinent diagnoses of probable PTSD from combat 
in Vietnam, chronic, severe; alcohol dependence, chronic, 
episodic; and past history of polysubstance abuse and/or 
dependence, in apparent remission at present, were rendered.  
Psychosocial and environmental stressors were determined to 
be serious chronic mental illness related to combat 
experiences in Vietnam.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  64 Fed.Reg. 32807 - 32808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)).

Pursuant to the Court's analysis under 38 U.S.C.A.§ 1154 (b), 
the evidence necessary to establish the occurrence of a 
recognizable stressor during service would vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet.App. 60 (1993).  The Court has 
stated that if the veteran engaged in combat with the enemy 
and the claimed stressor is related to such combat, no 
further development for evidence of a stressor is necessary, 
provided that the testimony is "satisfactory" and 
consistent with the circumstances, conditions or hardships of 
the veteran's service.  Zarycki v. Brown, 6 Vet.App. 91 
(1993).  The Court has also held, however, that it is the 
distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki at 99.

If a determination is made that the veteran was not engaged 
in combat with the enemy, or that the veteran was engaged in 
combat with the enemy but that the stressors are not related 
to such combat, it must be determined whether the claimed 
stressor is corroborated sufficiently by service records or 
other sources to establish the occurrence of the claimed 
stressful events.  Moreau v. Brown, 9 Vet.App. 389 (1996), 
Doran v. Brown, 6 Vet.App. 283, 289 (1994).  

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination.  
Adjudicators may not render a determination on this point in 
absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).

The evidence of record does show that the veteran has been 
consistently rendered a diagnosis of PTSD since initial VA 
psychiatric hospitalization in February 1995.  The Board must 
determine whether the veteran was engaged in combat with the 
enemy in service and whether the claimed stressors are 
related to such combat.  A claimant's assertions that he 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish the fact.  

The veteran has stated and testified in the record that the 
primary traumatic events he experienced during service off 
the coast of Vietnam was when the ship he served aboard was 
attacked while trying to destroy an enemy ammunitions dump.  
He has indicated he was directly involved in the 
conflagration as a gunner, and experienced firsthand the 
chaotic mayhem of trading fire with enemy troops, including 
exposure to explosions, airbursts, shrapnel, tracers, 
secondary fires, and the malfunctioning of his gun in a 
critical situation, etc.  He also relates that he was under 
the impression that 17 of his former shipmates had been 
killed on the USS Anderson at the same time that his ship was 
under fire. 

The Board observes in this instance that ship records verify 
that the USS Wilson was subjected to hostile fire on August 
1, 1972 and received over 500 rounds of enemy fire as it was 
conducting a daylight raid against an enemy ammunition 
storage area on August 9, 1972.  The Board will thus concede 
that the veteran was involved at some level in combat 
activity with the enemy during service.  As noted above, 
whether the claimed stressful events occasioned by his duty 
aboard the USS Wilson are sufficient to support a diagnosis 
of PTSD is a medical determination. 

As noted previously, the veteran has alleged that he 
experienced traumatic events as a gunner aboard ship during a 
pre-daylight assault on an ammunition dump, and the thought 
that 17 members of his former fellow crewmen were killed in 
that onslaught.  When hospitalized in February 1995, he 
claimed that the USS Anderson took a direct hit at that time 
and that he knew all of the men who died.  However, the 
official record reflects, that the USS Wilson engaged in a 
daylight assault against an enemy ammunition dump on August 
9, 1972 while the veteran served aboard.  The Board thus 
finds that elements of the veteran's story of being in a 
combat zone are confirmed, and his claimed history of being 
exposed to the rigors of actual combat with the enemy are 
credible.  The record does indicate that the USS Wilson was 
briefly engaged in hostile enemy fire during the time that 
the veteran served aboard.  

The record demonstrates that VA physicians have based a 
diagnosis of PTSD on the claimed in-service combat stressors, 
including the daylight assault against an enemy ammunition 
dump while the veteran served aboard the USS Wilson.  As 
such, VA examiners have provided an etiological link between 
a current diagnosis of PTSD and the veteran's combat service.  
In light of the foregoing, the Board concludes that the 
evidence supports the veteran's claim for service connection 
for PTSD.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

The Board notes that during the pendency of the appeal, 
applicable regulations were amended.  The RO has not 
adjudicated the appeal under the new law.  However, in light 
of the grant of the benefit sought in this appeal, the 
veteran has not been adversely impacted by the Board's 
adjudication pursuant to the amended regulations.



ORDER

Service connection for PTSD is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

